Citation Nr: 0817146	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  00-05 743	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1994, for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1959 to 
October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted a TDIU effective from November 1, 
1994.  The case has since been transferred to the Albuquerque 
RO.  The claims folder subsequently came under the 
jurisdiction of the RO in Albuquerque, New Mexico.  

The case was last before the Board in August 2005 at which 
time it was remanded to the RO pursuant to the veteran's 
request for a personal hearing.

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge that he remembered having 
submitted a claim for TDIU much earlier than the effective 
date of November 1, 1994, assigned by the RO.  In May 2000, 
the veteran testified before an RO hearing officer that his 
back disability had precluded working full time from 
approximately 1980 and that he has not worked since 1980.  

The claims files contain a pending TDIU claim filed much 
earlier than November 1, 1994.  

The veteran's original service connection claim, submitted in 
1972, resulted in the grant of service connection for the 
lumbar spine and assignment of a 20 percent rating.  In 
February 1980, the veteran requested an increased rating.  
This resulted in a May 1980 rating decision that granted an 
increased (40 percent) rating for the lumbar spine.  The 
veteran did not appeal the May 1980 rating decision and it 
became final.  

In December 1980, the veteran requested an increased rating 
and submitted a private medical report dated October 6, 1980, 
which reflects that he had re-injured his back in June 1980.  
The report notes that the current injury was superimposed on 
a previous service-connected injury and that the forecasted 
date that the veteran would be able to return to work was 
"Guarded."  

In February 1981, the RO considered the above-mentioned 
evidence, but denied an increased rating for the lumbar 
spine.  The veteran did not appeal and that decision became 
final.  Thus, the above-mentioned evidence cannot form the 
basis of another TDIU claim.

On September 16, 1981, the RO received a new claim for an 
increased rating and in October 1981, the RO received a claim 
for pension.  The RO construed these submissions as claims 
for pension and for TDIU.  The veteran stated that he could 
not find employment and had been under a doctor's care for a 
back injury since hospitalization in May 1980.  He submitted 
a June 21, 1981, VA treatment report that notes that his back 
had become too painful to work in June 1980.  A December 1981 
VA examination report finds "marked impairment in 
occupational functioning" but does not attribute this to 
service-connected disabilities.  

On January 15, 1982, the RO issued a rating decision that 
denied entitlement to TDIU.  The cover letter reflects that a 
copy of the decision was sent to the veteran's "DAV" 
representative.  However, a September 1982 rating decision, 
that addresses other issues, reflects that the veteran had 
changed his representation to MOPH (Military Order of the 
Purple Heart).  

In January 1983, the veteran's MOPH representative submitted 
an NOD to the January 15, 1982, rating decision that denied 
TDIU.  The NOD is date-stamped by the RO on January 17, 1983.  
An RO note in the claims file reflects that because January 
15, 1983, fell on a Saturday, RO receipt of the NOD on 
Monday, January 17, 1983, was timely.  See 38 C.F.R. 
§ 20.305(b).  Resolving any remaining doubt on this issue in 
favor of the veteran, the Board finds that the NOD was 
properly submitted by the veteran's representative and was 
timely received on the final day of his one-year appeal 
period.  

According to regulations in effect in 1981, receipt of an NOD 
requires RO action and negates finality of the decision.  
38 C.F.R. § 20.302.  Upon receipt of an NOD, the RO must 
grant the claim, resolve the NOD, or issue a statement of the 
case.  Because the RO did not accomplish any of those 
actions, the September 16, 1981, claim for TDIU remained 
pending until TDIU was eventually granted.  Moreover, the 
medical evidence in the claims file indicates that the 
service-connected lumbar spine disability in itself was at 
least as likely as not to have produced unemployability in 
September 1981, as the veteran has claimed.  

The statute provides that the effective date for increased 
compensation (including TDIU) shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b) (2).  VA regulations 
governing effective dates include additional information in 
reference to what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  § 3.401 (b) addresses effective dates of 
award of additional compensation for dependents, which is not 
applicable here.

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

The June 1981 VA medical report of increased back disability 
in June 1980 does not contain enough facts to ascertain that 
the service-connected back disability increased in severity 
or had caused unemployability.  No other evidence dated 
within a year of September 16, 1981, reflects an increase in 
the service-connected lumbar spine disability or otherwise 
reflects unemployability due solely to service-connected 
disability.  Thus, the earliest available date for TDIU is 
the date that the RO received the TDIU claim, which is 
September 16, 1981.  

Prior to 1994, however, the veteran did not meet the 
schedular requirements for TDIU set forth at 38 C.F.R. 
§ 4.16(a).  According to 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 

Although the veteran's service-connected back disability did 
not meet § 4.16(a) criteria, there is persuasive evidence 
that the back did meet 38 C.F.R. § 3.321(b) criteria in 
September 1981.  38 C.F.R. § 3.321(b) (2007) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

However, while the Board assumes jurisdiction over the TDIU 
claim by virtue of a timely notice of disagreement (NOD), the 
Court specifically held that "the Board is precluded from 
assigning such a rating in the first instance."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Because the Board is 
precluded from assigning TDIU under 38 C.F.R. § 4.16 (b) or 
§ 3.321(b) in the first instance, the Board must remand the 
case to ensure due process. 

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).

Accordingly, the case is REMANDED for the following action:

The RO should submit the claim to the 
Director, Compensation and Pension 
Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) and § 3.321 (b).  
This consideration is for the period 
beginning no later than September 16, 
1981.  Following that action, if the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

